PeR Curiam.
The pleadings, the evidence, the findings of the General County Court of Henderson County, and the confirming order of the Superior Court are the same in this as in the companion case, *773Brenda McGaha against the same defendants, decided this day. That decision is controlling on this appeal. On its authority the order of the Superior Court affirming the judgment of the General County Court is reversed. The cause will be remanded to the General County Court of Henderson County for a new trial.
Reversed.